Citation Nr: 0508853	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  He served in Vietnam and was wounded in action 
in December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which denied the veteran's claim of 
entitlement to service connection for fibromyalgia.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in July 2004.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

Issues not on appeal

In the July 2002 rating decision, the RO continued 
previously-assigned disability ratings for a service-
connected pleural cavity injury at noncompensably disabling; 
neurodermatitis at noncompensably disabling; and a gun shot 
wound, muscle group V of the right arm with median nerve 
damage, at 50 percent disabling.  The RO also denied service 
connection for headaches and determined that there was new 
and material evidence which was sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for porphyria cutanea tarda.  The veteran filed a 
notice of disagreement in regards to these issues.  However, 
in a statement received by the RO in November 2003, the 
veteran indicated that he wished to withdraw his appeal of 
these claims.  Accordingly, these issues are no longer before 
the Board on appeal.  See 38 C.F.R. § 20.204 (2004). 

In a January 2004 statement, the veteran indicated that he 
wished to reopen his claim of entitlement to service 
connection for headaches.  This issue has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
fibromyalgia.  
"Myalgia is 'muscular pain.' Stedman's Medical Dictionary 913 
(1982); fibro is a prefix 'denoting relationship to fibers.' 
Dorland's [Illustrated Medical Dictionary (1965)] at 554."  
Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  He claims that 
service connection should be granted on a direct basis, 
contending that fibromyalgia was first noted in his military 
records in 1969.  He also claims service connection on a 
secondary basis, arguing that his fibromyalgia is related to 
his other service-connected disabilities, namely gunshot and 
shrapnel wounds and post-traumatic stress disorder (PTSD).

The Board believes that this case must be remanded for 
further evidentiary development.  In essence, questions as to 
whether the veteran has fibromyalgia remain.  A July 2002 VA 
outpatient record notes fibromyalgia secondary to sleep 
disturbance caused by many factors, including sleep apnea, 
PTSD and physical pain from old war injuries.  Dr. G.L.B., 
noted the veteran had "presumed fibromyalgia" as a result 
of PTSD related to service in Vietnam as well as chronic 
insomnia, probably also related to PTSD.  A record from Dr. 
T.G.P dated in March 2003 indicated that many of the 
veteran's symptoms overlap regarding fibromyalgia and chronic 
fatigue syndrome.  Dr. T.G.P. appeared to indicate that 
fibromyalgia was nit related to the veteran's military 
service but that "chronic fatigue syndrome coupled with the 
veteran's PTSD are related to and secondary to the patient's 
military service."

Thus, based on the rather sketchy medical evidence of record, 
there are several possibilities which must be explored.  
There may be no fibromyalgia; there may be fibromyalgia; 
there may be chronic fatigue syndrome; and there may be 
fibromyalgia and chronic fatigue syndrome.  The relationship 
of fibromyalgia, if present, to the veteran's military 
service or to his service-connected gunshot wound residuals 
and PRSD has not been fully explored.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The RO should make arrangements with 
an appropriate medical facility for the 
veteran to be examined.  The veteran's VA 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The examiner 
must determine whether or not the veteran 
has fibromyalgia and/or chronic fatigue 
syndrome and, if either exists, whether 
the diagnosed disability is as likely as 
not related either to the veteran's 
military service or to his service-
connected disabilities.  If the examining 
physician determines that specialist 
consultations and/or diagnostic testing 
of the veteran is necessary, such should 
be scheduled.  

The examiner should keep in mind that VA 
has specific requirements for a diagnosis 
of chronic fatigue syndrome, to 
specifically include: (1) new onset of 
debilitating fatigue severe enough to 
reduce daily activity to less than 50 
percent of the usual level for at least 
six months; and (2) the exclusion, by 
history, physical examination, and 
laboratory tests, of all other clinical 
conditions that may produce other 
symptoms; and (3) six or more of the 
following: acute onset of the condition, 
low grade fever, nonexudative 
pharyngitis, palpable or tender cervical 
or axillary lymph nodes, generalized 
muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise.  See 
38 C.F.R. § 4.88a (2004).

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.
		
2.  Following the completion of the 
foregoing development, VBA should 
readjudicate the claim of entitlement to 
service connection for fibromyalgia.  If 
the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



       _________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


